DETAILED ACTION
	This application has been reassigned to a new examiner.  Full faith and credit is given to the previous examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Needham on 2/11/2022.

The application has been amended as follows: 
1. (Previously Presented) A method comprising: 
receiving, by a computing device from a remote computing system over a network, a notification that an event has occurred again at the remote computing system after receiving a notification of at least one previous occurrence of the event, wherein in response to the notification of the occurrence of the previous event, a user initiated an action was performed to resolve the previous event at the remote computing system; 
determining, by the computing device, an action to resolve the event at the remote computing system; 

in response to automatically performing the action, presenting, by the computing device, the action automatically performed to the user, including a user interface element actuatable by the user to roll back performance of the action; and 
responsive to detecting actuation of the user interface element, performing, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action.  
2. (Previously Presented) The method of claim 1, wherein the action comprises: 
a first action part performable without committing the action at the remote computing system; and 
a second action part performed after the first action part, performance of the second action part committing the action at the remote computing system, 
wherein automatically performing the action comprises automatically performing the first action part on the remote computing system over the network, 
wherein the user interface element comprises a rollback user interface element and the method further comprises presenting to the user an acceptance user interface element actionable by the user to accept the first action part automatically performed, 
wherein responsive to detecting actuation of the rollback user interface element, performing, by the computing device, the undo action on the remote computing system over the network to roll back the performance of the first action part, 
and wherein responsive to detecting the actuation of the acceptance user interface element, performing, by the computing device, the second action part on the remote computing system over the network to commit the action at the remote computing system.  

determining, as the action, a previously invoked action that was most successful in resolving prior occurrences of the event at the remote computing system.  
4. (Original) The method of claim 1, wherein determining the action comprises: 
determining, as the action, a most previously invoked action by the user responsive to prior occurrences of the event at the remote computing system.  
5. (Original) The method of claim 4, wherein determining the most previously invoked action by the user comprises: 
determining the most previously invoked action from a plurality of previously invoked actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system.  
6. (Original) The method of claim 4, wherein determining the most previously invoked action by the user comprises: 
receiving, by the computing device from the remote computing system over the network, a plurality of previously invoked actions that the user directly invoked at the remote computing system to resolve the prior occurrences of the event; and 
-4-determining the most previously invoked action from the previously invoked actions that the user directly invoked at the remote computing system and from a plurality of previously actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system.  
7. (Original) The method of claim 1, wherein determining the action comprises: 
determining, as the action, a most previously invoked action by any user responsive to prior occurrences of the event at the remote computing system.  
8. (Previously Presented) The method of claim 1, wherein determining the action comprises: 

wherein presenting the action automatically performed to the user, including the user interface element actuatable by the user to roll back the action, comprises: 
presenting the predetermined number of previously invoked actions to the user, including an indicator for each previously invoked action corresponding to one of how often the previously invoked action was selected and how often the -5-action was successful in resolving the event at the remote computing system and indicating which of the previously invoked actions is the action that was automatically performed, and including a different user interface element for each previously invoked action actuatable by the user to select the previously invoked action, 
wherein detecting the actuation of the user interface element comprises: 
detecting actuation of one of the different user interface elements by the user, 
wherein performing the action on the remote computing system over the network comprises one of: 
rolling back the automatically performed action and performing the previously invoked action corresponding to the one of the different user interface elements actuated by the user responsive to detecting actuation of a user interface element corresponding to a previously invoked action different from the automatically performed action; and 
performing no further action responsive to detecting actuation of the user interface element corresponding to the automatically performed action, and wherein the predetermined number is greater than one.  
9. (Cancelled)  
10. (Previously Presented) The method of claim 1, wherein in response to the first notification of the occurrence of the previous event and performance of the user initiated action comprises: 

determining, by the computing device, an action to resolve the previous event at the remote computing system; 
presenting, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to disapprove performance of the action; 
responsive to failing to detect actuation of the user interface element within a length of time after presenting the action to the user, automatically performing, by the computing device, the action on the remote computing system over the network to resolve the previous event at the remote computing system without first obtaining approval from the user; and 
responsive to detecting actuation of the user interface element within the length of time after presenting the action to the user, removing, by the computing -7-device, presentation of the action, including the user interface element, and not performing the action on the remote computing system.  
11. (Previously Presented) A computer-readable non-transitory data storage medium storing computer-executable code that a computing device executes to: 
receive, from a remote computing system over a network, a notification that an event has occurred again at the remote computing system after the computing device executes computer-executable code to receive a notification of at least one previous occurrence of the event, wherein in response to the notification of the occurrence of the previous event, the computing device executes computer-executable code to perform a user initiated an action to resolve the previous event at the remote computing system; 
determine an action to resolve the event at the remote computing system; 
automatically perform the action on the remote computing system over the network to resolve the event at the remote computing system without first obtaining approval from a user; 

-8-responsive to detecting actuation of the user interface element, perform, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action.  
12. (Previously Presented) The computer-readable data storage medium of claim 11, wherein the computing device is configured to determine the action by: 
determining, as the action, a most previously invoked action by the user responsive to prior occurrences of the event at the remote computing system.  
13. (Previously Presented) The computer-readable data storage medium of claim 12, wherein the computing device is configured to determine the most previously invoked action by the user by: 
determining the most previously invoked action from a plurality of previously invoked actions that the user invoked through the computing device to resolve the prior occurrences of the event at the remote computing system.  
14. (Previously Presented) The computer-readable data storage medium of claim 12, wherein the computing device executes the computer-executable code to further: 
receive, from the remote computing system over the network, a plurality of previously invoked actions that the user directly invoked at the remote computing system to resolve the prior occurrences of the event, 
-9-wherein the computing device is configured to determine the most previously invoked action by the user by: 
determining the most previously invoked action from the previously invoked actions that the user directly invoked at the remote computing system and from a plurality of previously actions that the 
15. (Previously Presented) The computer-readable data storage medium of claim 11, wherein the computing device is configured to determine the action by: 
determining, as the action, a most previously invoked action by any user responsive to prior occurrences of the event at the remote computing system.  
16. (Cancelled)  
17. (Original) The computer-readable data storage medium of claim 11, wherein the computing devices executes the computer-executable code to further, after performing the undo action on the remote computing system: 
receive, from the remote computing system over the network, a notification that the event has again occurred at the remote computing system; 
-10-present the action to the user of the computing device, including a user interface element actuatable by the user to select the action; and 
responsive to detecting actuation of the user interface element by the user, perform the action on the remote computing system over the network to resolve the event at the remote computing system.  
18. (Previously Presented) The computer-readable data storage medium of claim 11, wherein in response to the first notification of the occurrence of the previous event and performance of the user initiated action comprises: 
receive, from the remote computing system over the network, the first notification that the previous event has occurred at the remote computing system; 
determine, by the computing device, an action to resolve the previous event at the remote computing system; 

responsive to failing to detect actuation of the user interface element within a length of time after presenting the action to the user, automatically perform the action on the remote computing system over the network to resolve the previous event at the remote computing system without first obtaining approval from the user; and 
-11-responsive to detecting actuation of the user interface element within the length of time after presenting the action to the user, remove presentation of the action, including the user interface element, and not performing the action on the remote computing system.  
19. (Currently Amended) A computing device comprising: 
network hardware to communicatively connect to a network to which a remote computing system is communicatively connected; 
display hardware; 
input hardware; 
a processor; 
a memory storing computer-executable code executable by the processor to: 
receive from the remote computing system a notification that an event has occurred at the remote computing system; 
determine an action to resolve the event at the remote computing system; 
present the action to a user of the computing device via the display hardware, including a user interface element actuatable by the user to disapprove performance of the action

responsive to detecting actuation of the user interface element via the input hardware within the length of time after presenting the action to the user, remove presentation of the action via the display hardware, including the user interface element, and not performing the action on the remote computing system.  
20. (Original) The computing device of claim 19, wherein the computer-executable code is executable by the processor to further, after removing the presentation of the action via the display hardware and not performing the action on the remote computing system: 
receive from the remote computing system a notification that the event has again occurred at the remote computing system; 
-13-present the action to the user of the computing device via the display hardware, including a user interface element actuatable by the user to select the action; and
responsive to detecting actuation of the user interface element by the user via the input hardware, perform the action on the remote computing system over the network to resolve the event at the remote computing system.  
21. (Original) The computing device of claim 19, wherein the computer-executable code is executable by the processor to further, after automatically performing the action on remote computing system: 
receive from the remote computing system a notification that the event has again occurred at the remote computing system; 

presenting, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to roll back performance of the action; and 
responsive to detecting actuation of the user interface element, performing, by the computing device, an undo action on the remote computing system over the network to roll back the performance of the action.  
22. (Previously Presented) The computing device of claim 19, wherein the processor is configured to determine the action to resolve the event at the remote computing system by determining, as the action, a most previously invoked action by the user responsive to prior occurrences of the event at the remote computing system.  
23. (Cancelled)  
24. (Previously Presented) The method of claim 1, wherein the notification is a second notification that the event has occurred again at a remote computing system after a previous occurrence of the event and the action is a second action and further comprising: 
receiving, by the computing device from the remote computing system over the network, a first notification that the previous event has occurred at the remote computing system; 
determining, by the computing device, a first action to resolve the event at the remote computing system; 
presenting, by the computing device, the first action to the user of the computing device, including a user interface element actuatable by the user to select the first action; and 

25. (Previously Presented) The method of Claim 11, wherein in response to the notification of the occurrence of the previous event and performance of the user initiated action comprises: 
receiving, by the computing device, the notification that the previous event has occurred at the remote computing system; 
determining, by the computing device, an action to resolve the event at the remote computing system; 
presenting, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to select the action; and 
responsive to detecting actuation of the user interface element by the user, performing, by the computing device, the action on the remote computing system over the network to resolve the event at the remote computing system.  
Claim 26. (Currently Amended) The computing device of claim 19, wherein the computing device executing computer-executable code to perform a user initiated an -16-action to resolve the previous event at the remote computing system further comprises the computing device executing computer-executable code to: 
receive, by the computing device, the notification that the previous event has occurred at the remote computing system; 
determine, by the computing device, an action to resolve the previous event at the remote computing system; 
present, by the computing device, the action to the user of the computing device, including a user interface element actuatable by the user to select the action; and 


Claims 1-8, 10-15, 17-22, 24-26 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the Appeal Brief of 12/15/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445